Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 23 May 2022 has been entered. Claims 1-5, 7-9, 11-13, and 18-24 are pending. Applicant's amendments, in conjunction with the Examiner’s Amendment below, have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 1 February 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a retaining member” as recited in claim 1 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retaining” and “shaped to retain the knife member or anvil member”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “shaped” does not describe any particular shape of the retaining member that allows the member to perform a retaining function – every member has some shape, and yet not every member performs the function of retaining, so the recitation of “shaped” is insufficient for performing the retaining function, and likewise every retaining member that retains the knife or anvil member is necessarily ‘shaped’ to retain the knife or anvil member, since every member that retains the knife or anvil member has a shape); and
“a retaining member” as recited in claim 8 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retaining” – i.e., in order to be considered as a ‘retaining member’, the member must perform a retaining function such that a ‘retaining member’ is interpreted the same as a ‘member for retaining’; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the recitation “having a plenum for receiving a quantity of lubricant” is not a structure sufficient for performing any retaining function); and
“at least one anvil retention assembly” as recited in claim 18 (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not indicate any particular structure; second, the generic placeholder is modified by the functional language “anvil retention” – i.e., in order to be considered as an ‘anvil retention assembly’, the assembly must perform an anvil retention function such that an ‘anvil retention assembly’ is interpreted the same as an ‘assembly for retention of an anvil’; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the recitations of the assembly comprising a plenum and a comb do not describe any structure sufficient for performing the required retaining function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Sullivan on 27 May 2022.
The application has been amended as follows: 
	Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Reference character “179” in Figs. 2A and 2B is described in the present specification as indicating a lower surface of the slot 170 formed by the anvil roll 140. The Applicant has agreed to amend the lead lines for reference character “179” in each of Figs. 2A and 2B to better indicate this surface. (Presently, the lead lines suggest that “179” is indicating a surface of the comb 145 instead of a surface of the anvil roll 140.)
The Applicant has agreed to amendment the lead line for reference character “190” in Fig. 5A to indicate one of the teeth (the teeth being show by the series of spaced apart rectangles).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amendments to the claims:
Claim 1 has been amended as indicated below:
1. A lubrication system comprising: 
[[the]] a perforating device for imparting a plurality of perforations to a tissue web, the perforating device comprising[[:]] a knife member[[;]] and an anvil member;
a fluid lubricant to be supplied to the perforating device;
a lubrication device comprising a retaining member, a plenum, and a comb, the retaining member shaped to retain the knife member or the anvil member, the plenum for receiving the lubricant, and the comb having a plurality of comb channels, wherein the plenum and the plurality of comb channels are in fluid communication with one another; 
a receptacle for storing and dispensing the lubricant to the lubrication device[[; a]], the lubricant disposed in the receptacle; and 
a pump.

Claim 8 has been amended as indicated below:
8. A lubrication system comprising: 
a fluid lubricant;
[[the]] a perforating device for imparting a plurality of perforations to a tissue web, the perforating device comprising[[:]] a rotating knife roll and an anvil roll, [[a]] the rotating knife roll having at least one knife disposed thereon[[; an]], the anvil roll having an anvil retention assembly, the anvil retention assembly comprising a retaining member, the retaining member having a plenum, the plenum for receiving the lubricant, and the anvil retention assembly further comprising a comb, the comb having a plurality of comb channels, wherein the plenum and the plurality of comb channels are in fluid communication with one another[[;]], and an anvil retained by the anvil retention assembly; 
a receptacle for storing and dispensing the lubricant[[; a]], the lubricant disposed in the receptacle and the lubricant to be supplied to the perforating device; and 
a pump.

Claim 13 has been amended as indicated below:
13. The system of claim 8 further comprising a plurality of fasteners for securing the anvil retention assembly 

Claim 18 has been amended as indicated below:
18. A method of administering a lubricant to a perforating device comprising the steps of: 
a. providing the perforating device with a rotating knife roll having at least one knife disposed on the rotating knife roll; 
b. providing the perforating device with an anvil roll having at least one anvil retention assembly disposed on the anvil roll, the at least one anvil retention assembly comprising a plenum, the plenum for receiving the lubricant, and the at least one anvil retention assembly further comprising a comb having a plurality of comb channels, the plurality of comb channels in fluid communication with the plenum; 
c. retaining an anvil in the at least one anvil retention assembly; 
d. positioning the knife roll and anvil roll to provide an operative nip region therebetween; 
e. providing the lubricant to the anvil retention assembly; Page 4 of 8Application No. 17/288631 Amendment dated 05/23/2022 Reply to Notice of Non-Compliant Amendment of 05/12/2022 
f. distributing the lubricant to at least a portion of the anvil to lubricate the anvil; 
g. rotating the knife rollto contact the anvil with the at least one knife to provide a selected cutting interference between the anvil and the at least one knife, whereby the lubricant is transferred to the at least one knife.

In claim 19 at line 1, the phrase “further comprising the step of moving” has been amended as follows:
further comprising [[the]] a step of moving

Claim 20 has been amended as indicated below:
20. The method of claim 19 further comprising [[the]] a step of cutting the 

Claim 22 has been amended as indicated below:
22. The method of claim 18 wherein the step of distributing the lubricant to at least [[a]] the portion of the anvil comprises flowing the lubricant from [[a]] the plenum through [[a]] the plurality of comb channels to the anvil. Page 4 of 5  
Allowable Subject Matter
Claims 1-5, 7-9, 11-13, and 18-24 are allowed. Please see the Non-Final Office Action mailed 1 February 2022 for a statement of reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724